DETAILED ACTION
The following Notice of Allowability is in reply to the Response filed 3/7/2022 (“March Resp.”). In the March Resp., claims 1-3, 5-12, 14, and 16-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
All previously presented objections and claim rejections are withdrawn in light of the claim amendments submitted in the March Resp.

Allowable Subject Matter
Claims 1-3, 5-12, 14, and 16-22 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, either alone or when combined, teaches or suggests all the limitations as they are recited in at least independent claims 1, 10, and 11.
Claim 1 is directed to a “method of receiving downlink control information (DCI) by a user equipment [(UE)] in a wireless communication system”. Claim 10 is directed to a “communication device for receiving downlink control information (DCI) in a wireless communication system, the communication device comprising: a memory; and a processor connected to the memory, wherein the processor” performs various functions that are virtually identical to the steps performed by the method in claim 1. Claim 11 is directed to a “method of transmitting downlink control information (DCI) by a base station in a wireless communication system” with steps similar to those in claim 1 except the steps 
Taking claim 1 as representative for both claims 1 and 10, the reasons for allowance are the same as were indicated in the non-final Office Action mailed 12/8/2021 on page 9 with respect to the features of now canceled claim 4, which have been amended into claims 1 and 10.
Claim 11 has been amended with a different limitation than claims 1 and 10. While Applicant’s argument that claim 11 is allowable for the same reasons as claims 1 and 10 (see March Resp. at 6) is unpersuasive (since the amendments are of differing scope), claim 11 is nonetheless allowable. None of the prior art of record teaches or suggests, either alone or when combined, all the limitations recited in claim 11. 
The method of claim 11 requires, among other steps, “segmenting the DCI into a plurality of DCI candidates; scrambling a cyclic redundancy check (CRC) included in the DCI candidates using an equal scrambling sequence; and … wherein the equal scrambling sequence is determined based on the number of the DCI candidates.” In the previously presented rejection of claim 11, Urabayashi (U.S. 2019/0081820) and Lee (U.S. 2018/0317198) were used to make obvious similar features, where the amended feature in claim 11 is slightly modified from previously presented claim 13. While Urabayashi teaches “scrambling a cyclic redundancy check (CRC) included in the DCI candidates using an equal scrambling sequence” in at least Fig. 9, step S19, the scrambling sequence is based on RNTI, not “the number of DCI candidates,” as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2016/0255609 describes details of a scrambling sequence (see Fig. 7), but not as recited in claim 11. U.S. Patent Application Publication Nos. 2014/0307560 and 2021/0112528 describe an association between DCI candidates and scrambling sequence, but not as recited in claims 1 and 10.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413